                   Case 4:16-cv-01414 Document 699 Filed on 10/30/19 in TXSD Page 1 of 1
  AO 435
                                                      ADMII.iISTRATIVE OFFICE OF THE UNITED STATES COURTS                            FOR COURT USE       O\LY
(Rcv.04/18)
                                                                                                                                     DUf, DATf,:
                                                                      TRANSCRIPT ORDER
I, NAME                                                                                     2. PHONE     NUMBER                      3,   DATE
Victoria Jimenez                                                                           (832) 927-5211                            1013012019
4, DI]LIVERY          DDRESS OR      I]MAIL                                                 5,   CITY                                6. STATE          I ? ztP coDE
victoria.iimenez@cao.hctx.net                                                              Houston                                   TX                I tzooz
8,   C   SE NUMDER                               9, JUDGE                                                     DAIES OF PROCEEDNCS
4:'1   6-cv-01414                                Jude Lee Rosenthal                         r0 FRoM '10/2812019          tt.ro 1012812019
12, CASE      NAME                                                                                                      LOCATION OF PROCEEDINGS
ODonnell v. Harris County, Texas et al                                                      13.   cflY Houston                       14, STA,I.E TEXAS

I5, ORDER FOR
I      erreal                                   f]     cnrvner                             fl     cnrurN,u-:ustrcr          ecr       I     a.nNrlurrcv
!      xow-,lrrru                                x     CIVIL                                      IN }.'ORMA PAUPDRIS                       OI'IIDR

I6.TRANSCRIPTREQUESTED(SpecifyPonion(s)anddale(rofproceedingG)forwhichtranscriprisrequcsred)

                     PORTIO\S                                         DATIlS)                              POR'I'ION S)                               DAI]   S)

       VOIR DIRIJ                                                                          ll-l   rnsrtvoxY       rspeclry w,rnes)

       oPENINC STATEMENT (Plainliff)
       OPENINO STATEMENT (Defcndarl)
       CLOSING ARGUMDNT (Plaintiff)                                                               PRE-I RIAL IROCEEDING (Spcy)

       CLoSING      RCUMENT (Dcfcndani)

       OPINION Of COURT
       JURY h.'SIRUCTIONS                                                                   X     OTIIDR (Spccily)                   October 28 2019
       SIJNTENCINC                                                                                                                   Fairness Hearin
       BAILHEARINC
                                                                                       I7, ORDER
                               ORIGINAL                                   ADDITIONAL
    CATEGORY             (!,cludes Ccn,fi.d Copy to     FIRST COPY                                 NO. OF PAGES ESTIMATE                              cosrs
                                                                                COPII]S
                                                                         NO OF COI'II]S

         I)INARY
                                                                         NO O! COPII]S

         ll                         n                          -         NO OI COPIES
                                                               tr        \o   OFCOPIUS

                                                               rn
                                                                         NO Of COPII:5
                                    TI                         n         NO. OF COPIES

                                                               TI
                                                               ft
                               CERTIFICATION ( I8. & I9,)
                    By signnrg bclow, I certily that I will pay all charScs                              LS'I'IMATE    ToIAL
                                            lus additional                                                                                             0.00
 18. SlGNA1 l,*RD                                                                           PROCESSED BY
 /s/ Victoria Jimenez
 I9, DATE                                                                                    PHONE NIJMBER
    10t3012019
TRANSCRIPT TO BE PRTPARED BY                                                                COTJRT ADDRESS




                                                            DATE                  BY


              PAID                                                                                      IT PAID

TA ANSr-RIPT         NPNFPFD                                                                TOTAL CIIARGES                                             0.00

TP ANCI-PIDT         RF'FIVFI)                                                              LESS DEPOSIT                                               0.00
ORDERING PARTY NOTTIED
                                                                                            TOTAL REFLNDED

P,{RTY RECEIVID TR-{NSCRIPT                                                                 TOTAI, DIIF                                                0.00
              DIS'I'RIBU'I'ION             COURT      COPY         TRANSCRINION    COPY     ORDER       RICEIPT        ORDER COPY
